Citation Nr: 0331591	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a symptomatic scar, 
residual of surgery for hemangioma, left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from October 1994 to July 
1999. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which, in pertinent part, denied the claim 
of entitlement to service connection for status post surgery, 
hemangioma, left knee.  The veteran timely filed notice of 
disagreement and a substantive appeal.  

Jurisdiction of the veteran's file has subsequently been 
transferred to the RO in Waco, Texas.


FINDINGS OF FACT

1.  Hemangioma, left knee, a congenital defect, was 
identified in service.

2.  The veteran underwent excision of the left knee 
hemangioma in service, and, postoperatively, developed 
hyperesthesia with increased sensitivity and pain.  

3.  Residuals of the ameliorative surgery in service, 
including a scar productive of hyperesthesia with increased 
sensitivity and pain, are not the usual, expected results of 
that surgery .


CONCLUSION OF LAW

Service connection for a symptomatic scar, residual of 
surgery for hemangioma, left knee, is warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published new regulations, which were created for the 
purpose of implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, as to the 
issue which the Board is resolving today.  In view of the 
Board's disposition in this case, no further discussion of 
the VCAA is warranted. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Factual Background

The veteran's September 1994 enlistment examination is 
negative for any defects pertinent to the left knee.   The 
in-service medical records (SMRs) show that, in October 1997, 
the veteran was seen with a history of neurofibromatosis 
since she was thirteen years of age.  She had borne a large 
mass on her left knee for nine years.  The mass had not 
increased in size, but she requested evaluation for possible 
surgical removal.  The evaluation revealed a probable 
covenous hemangioma, asymptomatic, with no changes in size or 
character.  A magnetic resonance imaging revealed a cutaneous 
lesion involving the proximal anteromedial calf, which 
appeared to not involve any of the deeper structures.  The 
record reflects the veteran was informed that the cosmetic 
result of surgery might not be acceptable, i.e., there would 
be residual scarring.  She was also informed that a skin 
graft would be necessary.  Excision of the mass was done, and 
the April 1999 separation examination revealed a large scar 
of the left knee, not considered disabling.

The veteran was accorded a VA general medical examination in 
March 2002.  She reported that the scar on the left knee 
produced throbbing pain twice daily, lasting approximately 
ten minutes.  She said the pain was aggravated by cold 
weather.  The diagnoses were neurofibromatosis, left knee 
tumor-neurofibroma status post resection, with residual 
disfiguring scar and with weakness of flexion of the left 
knee and hyperesthesia, with pain at the scar.  Radiographs 
of the left knee taken in March 2002 were normal.  

III.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2003).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2003).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC No. 3-2003 (July 16, 
2003), holding subsection 3.304(b) to be invalid insofar as 
it requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. 3.303(c), 4.9 (2003).  Service connection may, 
however, be granted for disability due to in-service 
aggravation of such a condition due to superimposed disease 
or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

IV.  Legal Analysis

The veteran claims entitlement to service connection for 
status post surgery for hemangioma, left knee.  She appears 
to concede that he had a hemangioma, left knee prior to 
entering service, but claims that his condition was 
aggravated in service as a result of the surgery performed 
therein.

Initially, the Board notes that the veteran's enlistment 
medical examination report is negative for any defects of the 
left knee.  Thus, a presumption of a sound condition at 
service entrance attaches in this case.  38 U.S.C.A. § 1132, 
1137 (West 2002); 38 C.F.R. § 3.304 (2003); see also Crowe v. 
Brown, 7 Vet. App. 238 (1994).

The burden of proof is now upon VA to rebut the presumption 
of soundness by producing clear and unmistakable evidence 
that the veteran's knee condition existed prior to service.  
The U.S. Court of Veterans Appeals (Court) has described this 
burden as "a formidable one," Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993), and has held that in determining whether 
there is clear and unmistakable evidence that the disorder 
existed prior to service, the Board must conduct an impartial 
and thorough review of all the evidence of record.  Crowe, 7 
Vet. App at 245-6.

The Court has emphasized that VA's burden to rebut the 
presumption of soundness is not merely evidence that is 
"cogent and compelling," i.e., a sufficient showing; 
rather, it is evidence that is clear and unmistakable.  The 
Court noted that "the word 'unmistakable' means that an item 
cannot be misinterpreted and misunderstood, i.e., it is 
undebatable."  Vanerson v. West, 12 Vet. App. 254, 259 
(1999).

As to the breadth of the inquiry in determining whether the 
presumption of soundness has been rebutted, the U.S. Court of 
Appeals for the Federal Circuit has emphasized that 38 C.F.R. 
§ 3.304(b)(2) provides that the fact finder should consider 
all medically accepted evidence bearing on whether the 
service member was suffering from the disease or injury in 
question prior to induction and should give weight to 
particular evidence based on accepted medical standards and 
medical knowledge regarding the known characteristics of 
particular diseases.  In particular, the regulation permits 
the fact finder to consider records made "prior to, during 
or subsequent to service" concerning the inception of the 
disease.  See Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

In this case, the Board finds that there is sufficient 
evidence of record to rebut the presumption of sound 
condition at service entrance.  This evidence consists of 
SMRs showing consistent notations to the effect that the 
veteran's reported neurofibromatosis was a congenital 
condition and/or preexisted service.  There is also no 
indication in the service medical records, nor does the 
veteran contend, that she sustained any in-service trauma to 
the left knee, with resultant hemangioma.  In addition, the 
Board notes that she has repeatedly stated that the 
hemangioma of her left knee existed prior to her service 
entrance.  The Board considers the evidence set forth above 
to be persuasive and strong, sufficient to meet the standards 
of clear and unmistakable evidence of the existence of a pre-
service disorder.  38 C.F.R. § 3.304.

Moreover, applying the Cotant analysis, above, we note that, 
although the veteran complained of the hemangioma in service, 
there is no clinical evidence of a worsening of the condition 
beyond natural progress.  Thus, the Board concludes that the 
veteran's hemangioma, left knee, preexisted her period of 
active service and was not aggravated therein, and that, 
therefore, the presumption of a sound condition is rebutted 
in this case.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

It is noted, citing Stedman's Illustrated Medical Dictionary, 
26th ed., at 770 (1995) that hemangioma is a congenital 
anomaly, in which proliferation of blood vessels leads to a 
mass that resembles a neoplasm; it can occur anywhere in the 
body, but it is most frequently observed to occur in the skin 
and subcutaneous tissues.  

The veteran was first shown to have a hemangioma on the left 
knee in service.  As reflected by the medical records, and by 
the entry in Stedman's, above, this is a congenital defect, 
and not a disease or injury.  Such congenital defects 
ordinarily cannot be service connected under VA law.  38 
C.F.R. § 3.303.

The Board has reviewed the record in its entirety.  The 
veteran's hemangioma, left knee, produced no identifiable 
disability during service.  The evidence shows that, in 1998, 
the veteran underwent surgery for cosmetic/ameliorative 
purposes.  Though the surgery was intended to be ameliorative 
for a condition which pre-existed service and was not 
aggravated therein, the evidence in the record indicates that 
the excision of the cutaneous cavernous hemangioma has 
resulted in additional disability, in the nature of a 
symptomatic postoperative scar at the site.  The medical 
evidence shows that, while there were no initial 
postoperative problems, the veteran later complained of 
increased sensitivity and pain in the area of the residual 
scar of the knee.  As noted above, service connection is not 
warranted for the usual effects of ameliorative surgery for a 
congenital or developmental condition.  However, the examiner 
who saw the veteran in February 2000 concluded that the 
status surgical scar produces hyperesthesia with increased 
sensitivity and pain.  In the Board's judgment, and 
considering the reasonable-doubt/benefit-of-the-doubt 
doctrine, these residuals cannot be considered the usual 
results of ameliorative surgery.  Instead, they indicate the 
incurrence of a new disability superimposed upon the pre-
existing disorder, and as such should be service connected.  

Based upon the facts of this case, the Board concludes that 
the ameliorative surgery for the veteran's pre-existing 
hemangioma at the left knee resulted in a residual 
postoperative scar which produces identifiable symptoms, and 
that therefore service connection for status post surgery for 
hemangioma, left knee, is warranted.


ORDER

Service connection for a symptomatic scar, residual of 
surgery for hemangioma, left knee, is granted.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



